Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-20
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al. (Digitally controlled multiplexed silicon photonics phase shifter using heaters with integrated diodes, Optics Express, V. 25, N. 24, 27 November 2017; “Ribeiro-2017”) in view of Abawi et al. (8,963,615; “Abawi”) and further in view of Ribeiro et al. (Thermo-optical phase shifter with integrated diodes for multiplexed control, in Optical Fiber Communication Conference, OSA Technical Digest (online) (Optical Society of America, 11 March – 15 March 2018), paper Th2A.4; “Ribeiro-2018”).
Regarding claim 1, Ribeiro-2017 discloses in figures 2 and 6, and related text, an apparatus for controlling a pair of phase shifters of an optical device, the apparatus comprising a drive circuit including: a first input terminal and a second input terminal; (“electrical contact pads”); said one of the pair of phase shifters (D1 and D2) being selected based on a device state control signal (“duobinary PWM”) received at the second input terminal. Ribeiro-2017, figs. 2 (“Fig. 2. (a) Schematic of the ring resonators circuit, (b) schematic of the MZI with diode heaters in a push-pull configuration, and (c) the electric circuit equivalent. For a given polarity either D1 or D2 will be conducting.”) and 6 (“Fig. 6. The spectral response of the ring resonator circuit as a 
Ribeiro-2017, Figure 2

    PNG
    media_image1.png
    395
    606
    media_image1.png
    Greyscale




Ribeiro-2017, Figure 6

    PNG
    media_image2.png
    387
    472
    media_image2.png
    Greyscale



Further regarding claim 1, Ribeiro-2017 does not explicitly disclose circuitry configured to: generate a drive signal having a magnitude based on a level setting input signal received at the first input terminal, wherein the circuitry generates the drive signal for driving the pair of phase shifters; and drive one of the pair of phase shifters using the drive signal. 
However, Abawi discloses in figures 1-5, and related text, a circuit that routes signals on the basis of polarity: “[C]ircuitry 30 includes the polarity channeling component 22 and at least a portion of the analysis component 24. In the illustrated embodiment, the analysis component 24 includes a negative polarity conditioning circuit 32 and a positive polarity conditioning circuit 34. As discussed below, the signal 20 is routed to the positive polarity conditioning circuit 34 when the signal 20 has a positive polarity and to the negative polarity conditioning circuit 32 when the signal 20 has a negative polarity. As discussed below, in some embodiments, the polarity channeling component 22 may channel into a single conditioning circuit (e.g., positive polarity conditioning circuit 34).” Abawi, col. 4, ll. 46-57 and col. 8, ll. 15-25 (“FIG. 5 is a flow 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ribeiro-2017 (in accordance with Abawi’s channeling signals according to polarity) to comprise generating a drive signal having a magnitude based on a level setting input signal received at the first input terminal, wherein the circuitry generates the drive signal for driving the pair of phase shifters; and drive one of the pair of phase shifters using the drive signal because the resulting configuration would facilitate reducing the complexity of multiplexing circuits. Ribeiro-2018, Abstract, fig. 4 (“The heaters can be disposed in a MxN arrangement for the multiplexing driving (a). Microscope image of a fabricated demonstration switch with 15 MZIs with diode heaters, placed in a 3x5 matrix configuration (b).”) and 5. Conclusion (“We demonstrated the use of silicon photonics heaters with integrated diodes to allow bias-dependent operation. That, combined with digital driving, can provide multiplexed access to the heaters, reducing the number of necessary pads. We also demonstrated that PWM driving improves the linearity response of the heaters.”). 
Regarding claims 3-11, as dependent upon claim 1, Ribeiro-2017 in view of Abawi and further in view of Ribeiro-2018, as applied in the rejection of claim 1, discloses:

a circuit that routes signals on the basis of polarity: “[C]ircuitry 30 includes the polarity channeling component 22 and at least a portion of the analysis component 24. In the illustrated embodiment, the analysis component 24 includes a negative polarity conditioning circuit 32 and a positive polarity conditioning circuit 34. As discussed below, the signal 20 is routed to the positive polarity conditioning circuit 34 when the signal 20 has a positive polarity and to the negative polarity conditioning circuit 32 when the signal 20 has a negative polarity. As discussed below, in some embodiments, the polarity channeling component 22 may channel into a single conditioning circuit (e.g., 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ribeiro-2017 in view of Abawi and further in view of Ribeiro-2018, as applied in the rejection of claim 1, to comprise:
3. The apparatus of claim 1, wherein the drive circuit comprises: a level control circuit configured to generate an analog output signal based on the level setting input signal, wherein magnitude of the drive signal is based on the magnitude of the analog output signal; and a state control circuit configured to control which one of the pair of phase shifters is predominantly driven at a time using the drive signal based on the device state control signal. Ribeiro-2017, figs. 1-7, and related text; Abawi, figs. 1-5, and related text; Ribeiro, 2018, Abstract, fig. 4, and related text.
4. The apparatus of claim 3, wherein the level control circuit is operated at a first speed to vary the analog output signal, and wherein the state control circuit is operated at a second speed, higher than the first speed, to vary which one of the pair of phase shifters is driven 
5. The apparatus of claim 1, wherein the drive circuit is a bi-polar drive circuit configured to control a polarity of the drive signal based on the device state control signal and provide the drive signal via an output terminal of the bi-polar drive circuit, and wherein the pair of phase shifters are asymmetrically conducting, the apparatus further comprising a phase shifter circuit comprising the pair of phase shifters connected together in reverse-parallel and driven by the drive signal via the output terminal of the bi-polar drive circuit. Ribeiro-2017, figs. 1-7, and related text; Abawi, figs. 1-5, and related text; Ribeiro, 2018, Abstract, fig. 4, and related text.
6. The apparatus of claim 5, wherein the bi-polar drive circuit comprises: a level control circuit configured to receive the level setting input signal and to provide an analog output signal, wherein magnitude of the drive signal is based on the magnitude of the analog output signal; and a state control circuit operatively coupled to the level control circuit and configured to control polarity of the drive signal based on the device state control signal. Ribeiro-2017, figs. 1-7, and related text; Abawi, figs. 1-5, and related text; Ribeiro, 2018, Abstract, fig. 4, and related text.
7. The apparatus of claim 6, wherein the state control circuit comprises: a polarity switch comprising: a first switch input terminal electrically coupled to the level control circuit and receiving the analog output signal therefrom; a second switch input terminal electrically coupled to the level control circuit via a voltage inverting circuit and receiving a signal equal in magnitude and opposite in polarity to the analog output signal; a switch control input terminal configured to receive the device state control signal; and a 
8. The apparatus of claim 6, wherein the state control circuit comprises: a polarity switch comprising: a first switch input terminal electrically coupled to the level control circuit and receiving the analog output signal therefrom; a switch control input terminal configured to receive the device state control signal; a first switch output terminal operatively coupled to the output terminal of the bi-polar drive circuit via a non-inverting electrical amplifier to drive the optical device; and a second switch output terminal operatively coupled to the output terminal of the bi-polar drive circuit via an inverting electrical amplifier to drive the optical device, wherein the polarity switch is configured to drive the non-inverting electrical amplifier with the analog output signal and to cause the inverting electrical amplifier to be undriven when the device state control signal is in a first state; and the polarity switch is configured to drive the inverting electrical amplifier with the analog output signal and to cause the non-inverting electrical amplifier to be undriven when the device state control signal is in a second state. Ribeiro-2017, figs. 1-7, and related text; Abawi, figs. 1-5, and related text; Ribeiro, 2018, Abstract, fig. 4, and related text.

10. The apparatus of claim 6, wherein the state control circuit comprises: a first voltage controlled current source electrically coupled to the level control circuit and configured to set a first current level thereof based on the analog output signal, wherein output of the first voltage controlled current source is coupled to the output of the bi-polar drive circuit; a second voltage controlled current source electrically coupled to the level control circuit and configured to set a second current level thereof based on the analog output 
11. The apparatus of claim 1, wherein the drive circuit comprises a switching circuit configured to operatively couple the drive signal to a selectable one of the pair of phase shifters based on the device state control signal. Ribeiro-2017, figs. 1-7, and related text; Abawi, figs. 1-5, and related text; Ribeiro, 2018, Abstract, fig. 4, and related text.
because the resulting configuration would facilitate reducing the complexity of multiplexing circuits. Ribeiro-2018, Abstract, fig. 4 (“The heaters can be disposed in a MxN arrangement for the multiplexing driving (a). Microscope image of a fabricated demonstration switch with 15 MZIs with diode heaters, placed in a 3x5 matrix configuration (b).”) and 5. Conclusion (“We demonstrated the use of silicon photonics heaters with integrated diodes to allow bias-dependent operation. That, combined with digital driving, can provide multiplexed access to the heaters, reducing the number of necessary pads. We also demonstrated that PWM driving improves the 
Regarding independent claim 12, Ribeiro-2017 in view of Abawi and further in view of Ribeiro-2018, as applied in the rejection of claims 1 and 3-11, discloses:
an apparatus for controlling a pair of phase shifters of an optical device, the apparatus comprising a drive circuit including: a first input terminal and a second input terminal; (“electrical contact pads”); said one of the pair of phase shifters (D1 and D2) being selected based on a device state control signal (“duobinary PWM”) received at the second input terminal. Ribeiro-2017, figs. 2 (“Fig. 2. (a) Schematic of the ring resonators circuit, (b) schematic of the MZI with diode heaters in a push-pull configuration, and (c) the electric circuit equivalent. For a given polarity either D1 or D2 will be conducting.”) and 6 (“Fig. 6. The spectral response of the ring resonator circuit as a function of the applied voltage at the contact pads. Depending on the polarity of the driving signal either Ring A or Ring B will respond to the stimulus.”) and 4.3 Simultaneous control usi8ng PWM signal with two bias (“[A] time-multiplex signal that contains both a positive cycle and a 
a circuit that routes signals on the basis of polarity: “[C]ircuitry 30 includes the polarity channeling component 22 and at least a portion of the analysis component 24. In the illustrated embodiment, the analysis component 24 includes a negative polarity conditioning circuit 32 and a positive polarity conditioning circuit 34. As discussed below, the signal 20 is routed to the positive polarity conditioning circuit 34 when the signal 20 has a positive polarity and to the negative polarity conditioning circuit 32 when the signal 20 has a negative polarity. As discussed below, in some embodiments, the polarity channeling component 22 may channel into a single conditioning circuit (e.g., positive polarity conditioning circuit 34).” Abawi, col. 4, ll. 46-57 and col. 8, ll. 15-25 (“FIG. 5 is a flow chart view illustrating an embodiment of a method 100 for channeling a signal according to polarity. The method 100 includes receiving a signal having a negative polarity or a positive polarity (block 102). In some embodiments, the signal includes an AC component and a DC component. The method 100 further includes determining a polarity of the DC component of the signal (block 104). For example, the polarity may be determined using a gate for each polarity. In other words, a positive switch closes when the signal is positive, and a negative switch closes when the signal is negative.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ribeiro-2017 in view of Abawi and further in view of Ribeiro-2018, as applied 
Regarding method claims 13-20, Ribeiro-2017 in view of Abawi and further in view of Ribeiro-2018, as applied in the rejection of claims 1 and 3-12, discloses:
 an apparatus for controlling a pair of phase shifters of an optical device, the apparatus comprising a drive circuit including: a first input terminal and a second input terminal; (“electrical contact pads”); said one of the pair of phase shifters (D1 and D2) being selected based on a device state control signal (“duobinary PWM”) received at the second input terminal. Ribeiro-2017, figs. 2 (“Fig. 2. (a) Schematic of the ring resonators circuit, (b) schematic of the MZI with diode heaters in a push-pull configuration, and (c) the electric circuit equivalent. For a given polarity either D1 or D2 will be conducting.”) and 6 (“Fig. 6. The spectral response of the ring resonator circuit as a function of the applied voltage at the contact pads. Depending on the polarity of the driving signal either Ring A or Ring B will respond to the stimulus.”) and 4.3 Simultaneous control usi8ng PWM signal with two bias (“[A] time-multiplex signal that contains both a positive cycle and a negative one, allowing to address both heaters simultaneously. This signal, a duobinary PWM, contains two alternating PWM pulses, one with positive polarity followed by one with negative polarity. The duty cycle of both pulses can be controlled independently, which allows independent control of the heaters.”).
a circuit that routes signals on the basis of polarity: “[C]ircuitry 30 includes the polarity channeling component 22 and at least a portion of the analysis component 24. In the illustrated embodiment, the analysis component 24 includes a negative polarity conditioning circuit 32 and a positive polarity conditioning circuit 34. As discussed 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the device of Ribeiro-2017 in view of Abawi and further in view of Ribeiro-2018, as applied in the rejection of claims 1 and 3-11, to comprise: 
13. A method for controlling a pair of phase shifters of an optical device, the method comprising, by a drive circuit: receiving a level setting input signal specific to the pair of phase shifters; setting magnitude of a drive current based on the level setting input signal, the magnitude of the drive current being set specifically for the pair of phase shifters; monitoring a device state control signal having a first state and a second state; and causing the drive current to flow through only a first one of the pair of phase shifters when the device state control signal is in the first state and to flow through only a second 
14. The method of claim 13, wherein the optical device further comprises a second pair of phase shifters, the method further comprising, by a second drive circuit: receiving a second level setting input signal specific to the second pair of phase shifters; setting magnitude of a second drive current based on the second level setting input signal, the magnitude of the second drive current being set specifically for the second pair of phase shifters; monitoring a second device state control signal having the first state and the second state; and causing the second drive current to flow through only a first one of the second pair of phase shifters when the second device state control signal is in the first state and to flow through only a second one of the second pair of phase shifters when the second device state control signal is in the second state. Ribeiro-2017, figs. 1-7, and related text; Abawi, figs. 1-5, and related text; Ribeiro, 2018, Abstract, fig. 4, and related text.
15. The method of claim 13, wherein the pair of phase shifters are connected together in reverse-parallel to an output of the drive circuit, and wherein causing the drive current to flow through only the first one of the pair of phase shifters comprises causing the drive current to flow in a first direction, and wherein causing the drive current to flow through only the second one of the pair of phase shifters comprises causing the drive current to flow in opposition to the first direction. Ribeiro-2017, figs. 1-7, and related text; Abawi, figs. 1-5, and related text; Ribeiro, 2018, Abstract, fig. 4, and related text.

17. The method of claim 15, wherein the causing the drive current to flow comprises: generating a drive voltage at the output of the drive circuit coupled to both of the pair of phase shifters, the drive current flowing in response to the drive voltage. 
18. The method of claim 13, wherein the causing the drive current to flow through only the first one of the pair of phase shifters comprises: operatively coupling the drive circuit to the first one of the pair of phase shifters using a switch, and wherein causing the drive current to flow through only the second one of the pair of phase shifters comprises operatively coupling the drive circuit to the second one of the pair of phase shifters using said switch. Ribeiro-2017, figs. 1-7, and related text; Abawi, figs. 1-5, and related text; Ribeiro, 2018, Abstract, fig. 4, and related text.
19. The method of claim 13, wherein the receiving the level setting input signal and the setting magnitude of the drive current are performed by a level control portion of the drive circuit, and wherein monitoring the device state control signal and causing the drive current to flow are performed by a state control portion of the drive circuit. Ribeiro-2017, figs. 1-7, and related text; Abawi, figs. 1-5, and related text; Ribeiro, 2018, Abstract, fig. 4, and related text.
20. The method of claim 13, further comprising: operating a level control circuit at a first speed to vary magnitude of the drive current; and operating a state control circuit at a 
because the resulting methods and steps would facilitate reducing the complexity of multiplexing circuits. Ribeiro-2018, Abstract, fig. 4 (“The heaters can be disposed in a MxN arrangement for the multiplexing driving (a). Microscope image of a fabricated demonstration switch with 15 MZIs with diode heaters, placed in a 3x5 matrix configuration (b).”) and 5. Conclusion (“We demonstrated the use of silicon photonics heaters with integrated diodes to allow bias-dependent operation. That, combined with digital driving, can provide multiplexed access to the heaters, reducing the number of necessary pads. We also demonstrated that PWM driving improves the linearity response of the heaters.”) and Ribeiro-2017, fig. 7 and related text (“To demonstrate the individual control of the two heaters in the ring circuit we applied several combinations of the duobinary signal while measured the shift in spectrum dips from the rings. In Fig. 7(a) we show the correlation between the duty cycle values of both the positive and the negative part of the duobinary signal (rows 1 and 3) and the measured phase shift induced on each ring resonator(rows 2 and 4), as well as the driving signal (bottom). From this we can visualize that a change in the duty cycle of the positive part of the signal affects only the Ring B while a change in the duty cycle of the negative part of the signal will result in a response of the Ring A only. This demonstrates that we can use one pair of pads to control two heaters at the same time, in an independent fashion.”).
Claim 2
Claim 2, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al. (Digitally controlled multiplexed silicon photonics phase shifter .
Regarding claim 2, Ribeiro-2017 in view of Abawi and further in view of Ribeiro-2018, as applied in the rejection of claim 1, does not explicitly disclose that the drive circuit comprises a Digital-to-Analog Converter (DAC) configured to control the magnitude of the drive signal based on a digital input. 
However, Yanagida discloses in figure 3 and paragraph [0159] a signal processes circuit 19 comprising analog to digital conversion. Yanagida, par. [0159]. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ribeiro-2017 in view of Abawi and further in view of Ribeiro-2018 such that the drive circuit comprises a Digital-to-Analog Converter (DAC) configured to control the magnitude of the drive signal based on a digital input because the resulting configuration would facilitate signal processing/conditioning. Yanagida, par. [0159].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883